 Case 18-14703       Doc 143     Filed 04/03/19 Entered 04/03/19 12:08:47          Desc Main
                                  Document     Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                              )
                                                    )      Chapter 11
NEIGHBORHOOD BARRE, LLC,                            )      Case No. 18-14703
an Illinois corporation,                            )      Judge Jack B. Schmetterer

To: See Attached Service List
                                    NOTICE OF FILING

       PLEASE TAKE NOTICE that on April 3, 2019, we filed with the Clerk of the U.S.

Bankruptcy Court for the Northern District of Illinois, Samantha Kennedy’s Objection to

Debtor’s Final Report, a true and correct copy of which is attached hereto and hereby served

upon you.

                                            Respectfully submitted,

                                            SAMANTHA KENNEDY

                                            By:      /s/ Amy E. Daleo
                                            One of Her Attorneys

Cornelius P. Brown (Atty. No. 0312355)
Amy E. Daleo (Atty. No. 6281091)
COHON RAIZES & REGAL LLP
208 S. LaSalle Street, Suite 1440
Chicago, Illinois 60604
(312) 726-2252




                                               1
 Case 18-14703        Doc 143      Filed 04/03/19 Entered 04/03/19 12:08:47             Desc Main
                                    Document     Page 2 of 8


                                   CERTIFICATE OF SERVICE
       The undersigned, being first duly sworn on oath deposes and states that a copy of the
foregoing Notice and the corresponding documents was served via electronic transmission
through the Court’s ECF filing system or by First Class Mail properly addressed and postage
prepaid to all parties on the attached service list, on this the 3rd day of April, 2019 before the
hour of 5:00 p.m.

                                                             /s/ Amy E. Daleo

                                          SERVICE LIST

Mr. Patrick S Layng                                    Mr. David P Lloyd
Office of the U.S. Trustee, Region 11                  David P. Lloyd, Ltd.
219 South Dearborn Street, Suite 873                   615B S. LaGrange Rd.
Chicago, Illinois 60604                                LaGrange, IL 60525
USTPRegion11.ES.ECF@usdoj.gov                          courtdocs@davidlloydlaw.com
Kimberly.Bacher@usdoj.gov
                                                       Ms. Barbara L. Yong
Mr. Michael K Desmond                                  70 W. Madison
Figliulo & Silverman P C                               Suite 1500
10 S LaSalle Suite 3600                                Chicago, IL 60602
Chicago, IL 60603                                      blyong@GCT.law
312-251-5257
mdesmond@FSlegal.com




                                                  2
 Case 18-14703          Doc 143   Filed 04/03/19 Entered 04/03/19 12:08:47            Desc Main
                                   Document     Page 3 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                               )
                                                     )       Chapter 11
NEIGHBORHOOD BARRE, LLC,                             )       Case No. 18-14703
an Illinois corporation,                             )       Judge Jack B. Schmetterer

           SAMANTHA KENNEDY’S OBJECTION TO DEBTOR’S FINAL REPORT
       Creditor Samantha Kennedy (“Creditor” or “Kennedy”), through her undersigned

attorneys, hereby submits her objection (“Objection”) to Debtor’s Final Report Pursuant to

Bankruptcy Rule 1019 [Dkt. No. 137](“Final Report”), and in support of her Objection states as

follows:

       1.      Debtor Neighborhood Barre, LLC (“Debtor”) commenced this case on May 21,

2018 (“Petition Date”), by filing its Voluntary Petition for Relief under Chapter 11 of the

Bankruptcy Code.

       2.      On February 12, 2019, an order was entered converting Neighborhood’s Chapter

11 case to Chapter 7.

       3.      Debtor operates an exercise studio located in Oak Park, Illinois operating as part

of a franchise known as The Dailey Method.

       4.      Bankruptcy Rule 1019(5) requires a debtor-in-possession to file a final report and

account within 30 days of the date of conversion.

       5.      On March 5, 2019, Debtor filed its Final Report [Dkt. No. 137].

       6.      In paragraph 5 of the Final Report the Debtor states that it acquired no property

after filing of the petition and before conversion of the case: “except income reported in the

monthly reports filed by the Debtor.” The Final Report is attached as exhibit A.

       7.      The Debtor’s Operating Reports show that the Final Report is wrong. Debtor’s


                                                 1
 Case 18-14703         Doc 143    Filed 04/03/19 Entered 04/03/19 12:08:47            Desc Main
                                   Document     Page 4 of 8


Operating Reports show that Debtor purchased retail inventory after the petition date and prior to

the date of conversion.

       8.       The Operating Report for January 2019 [Dkt. no. 140] shows that Debtor paid at

least $5,160.82 in January 2019, presumably for inventory received by the Debtor. Debtor’s bank

statements identify the following purchases:

             a. $1,783.13 to Toesox Inc. on January 22, 2019;

             b. $677.69 to lululemon.com on January 18, 2019;

             c. Over $2,700 in multiple debit charges to Faire.com an online retail wholesaler.

       9.       The December 2018 Operating Report [Dkt. no. 139] also shows that Debtor paid

at least $4,120.16 for inventory in December 2018. Debtor’s bank statements identify the

following purchases:

             a. $1,620.69 to lululemon.com on December 3, 2018;

             b. $499.47 to Astral (a clothing wholesaler) on December 17, 2018;

             c. Over $2,000 in multiple debit charges to Faire.com.

       10.      The balance sheet attached to Debtor’s Operating Report for August 2018 [Dkt.

No. 84], identifies inventory assets in the amount of $29,217.37. Debtor has not provided any

explanation as to the disposition of that inventory.

       11.      Debtor has not provided a schedule of the inventory in its possession as of the

date of conversion nor explained the disposition of the inventory it purchased during the course

of the Chapter 11 case.

       12.      At the 341 meeting conducted on March 20, 2019, Debtor’s principal Holly

Blakeley admitted that Debtor was in possession of inventory as of the date of conversion, which

she claims is located at the barre studio at 208 S. Marion St., Oak Park, Illinois.



                                                  2
 Case 18-14703        Doc 143     Filed 04/03/19 Entered 04/03/19 12:08:47             Desc Main
                                   Document     Page 5 of 8


       13.      The January 2019 Operating Report also shows Debtor paid to the Apple Store

the amount of $1,724.17 on January 7, 2019. Debtor has not identified any computers or phones

it purchased during the course of the Chapter 11.

       14.      The Operating Reports also show that Debtor made the following other purchases

for which the Debtor has not provided an explanation, some of which appear to be personal

expenses of the Debtor’s principal. :

             a. $115.14 paid to Elevate Hair and Beauty on December 17, 2018;

             b. $358.61 paid to CVS Pharmacy on January 11, 2019;

             c. $55.05 and $22.32 paid to the Dana Hotel Spa on January 14, 2019;

             d. $357.00 cash withdrawal on January 15, 2019;

             e. $50.80 paid to Elevate Hair and Beauty on January 23, 2019.

       15.      Debtor has failed to disclose and account for the inventory and other assets it

acquired during the course of the Chapter 11 case.

       16.      The Final Report shows no unpaid administrative expenses. On information and

belief, Debtor incurred administrative expenses during the course of the Chapter 11 case. Debtor

continued operating as a franchisee of The Dailey Method after expiration of the franchise

agreement in October 2018. The Operating Reports do not show payments of franchise fees. If

not paid, this is likely an unreported administrative expense.

       WHEREFORE, Creditor Samantha Kennedy prays that this court deny Debtor’s Final

Report and order Debtor to provide an inventory of all property acquired after the petition date

and prior to the conversion date, including all inventory purchased during that time period, and

grant such other relief that this Court finds necessary and just.

                       *                       *                     *


                                                   3
 Case 18-14703     Doc 143     Filed 04/03/19 Entered 04/03/19 12:08:47   Desc Main
                                Document     Page 6 of 8


                                         Respectfully submitted,

                                         SAMANTHA KENNEDY


                                         By:      /s/ Amy E. Daleo
                                         One of Her Attorneys

Cornelius P. Brown (Atty. No. 0312355)
Amy E. Daleo (Atty No. 6281091)
COHON RAIZES & REGAL LLP
208 S. LaSalle Street, Suite 1860
Chicago, Illinois 60604
(312) 726-2252




                                            4
Case 18-14703   Doc 143   Filed 04/03/19 Entered 04/03/19 12:08:47   Desc Main
                           Document     Page 7 of 8




                          EXHIBIT A
CaseCase 18-14703Doc
     18-14703      Doc 137 Filed
                     143    Filed04/03/19
                                  03/05/19 Entered
                                            Entered03/05/19 08:52:08
                                                     04/03/19 12:08:47Desc MainMain
                                                                         Desc
                              Document
                            Document      Page 1 of 1
                                           Page 8 of 8
